



Exhibit 10.1
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
[___________], 20[__] between SUPERVALU INC., a Delaware corporation (the
“Company”), and [name] (“Indemnitee”).
WITNESSETH THAT:
WHEREAS, it is essential that the Company retain and attract as directors and
officers the most capable persons available;
WHEREAS, the Certificate of Incorporation and Bylaws of the Company (as amended
and/or restated and in effect from time to time, the “Constituent Documents”)
provide that the Company shall indemnify directors and officers to the fullest
extent permitted by law, provide for advancement of expenses in connection with
proceedings prior to a final disposition of the proceedings upon the director’s
or officer’s undertaking to repay the advances in certain events and acknowledge
that the rights of indemnification and advancement of expenses are not exclusive
of other rights to indemnification or similar protection to which they may be
entitled by agreement;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals as directors and
officers, the Company will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities, as permitted under the Delaware General
Corporation Law (“DGCL”) and the Bylaws of the Company;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified in the future;
WHEREAS, the Company desires Indemnitee to serve, or continue to serve, in such
capacity, and Indemnitee is willing to serve and continue to serve the Company
on the condition that the Company agrees to such contractual indemnification;
and
WHEREAS, this Agreement is a supplement to and in furtherance of the Constituent
Documents of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as [an
officer] [a director] after the date hereof, the parties hereto agree as
follows:
1.    Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended





--------------------------------------------------------------------------------




from time to time. In furtherance of the foregoing indemnification, and without
limiting the generality thereof:
(a)        Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of Indemnitee’s Corporate Status (as hereinafter
defined), the Indemnitee was or is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a party to a
Proceeding by or in the right of the Company. Pursuant to this Section 1(a),
Indemnitee shall be indemnified against all Expenses (as hereinafter defined),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful.
(b)        Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of Indemnitee’s Corporate Status, Indemnitee was or is, or is threatened
to be made, a party to or participant in any Proceeding brought by or in the
right of the Company. Pursuant to this Section 1(b), Indemnitee shall be
indemnified against all Expenses and amounts paid in settlement actually and
reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery of the State of Delaware shall determine that such
indemnification for Expenses may be made.
(c)        Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any limitations or other provision of this
Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified to the fullest extent permitted by
law, as such may be amended from time to time, against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company, to the fullest extent permitted by law,
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, and without payment by the Company or
the Indemnitee, shall be deemed to be a successful result as to such claim,
issue or matter.
2.    Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement
but subject to the


2

--------------------------------------------------------------------------------




limitations on indemnification expressly set forth in this Section 2, the
Company, to the fullest extent permitted by law, shall and hereby does indemnify
and hold harmless Indemnitee against all Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf if, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding, including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Company’s obligations pursuant to this Section 2,
except as otherwise set forth in this Section 2, shall be that the Company shall
not be obligated to make any payment to Indemnitee that is finally determined
(under the procedures, and subject to the presumptions, set forth in Sections 6
and 7 hereof) to be unlawful. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding (i) initiated prior to a Change of
Control (as hereinafter defined) by Indemnitee against the Company or any
director or officer of the Company unless the Company has joined in or consented
to, authorized, or ratified such Proceeding, except to enforce rights under this
Agreement; or (ii) on account of Indemnitee’s conduct that is finally determined
(under the procedures, and subject to the presumptions, set forth in Section 6
and 7 hereof) to not be in good faith or to be knowingly fraudulent or
deliberately dishonest or to constitute willful misconduct; or (iii) that
constitutes the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of, or Rule 10b-5 promulgated under, the Securities Exchange Act
of 1934, as amended, or comparable state or foreign securities laws (the
“Exchange Act”).
3.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement or the Constituent Documents
in connection with a Proceeding is unavailable to Indemnitee for any reason
whatsoever but contribution is permissible under applicable law, the Company, in
lieu of indemnifying Indemnitee, shall contribute to the amount of Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, penalties, fines or settlement amounts, as
well as any other equitable considerations that the law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive. The
Company agrees that it would not be equitable if contribution pursuant to this
Section 3 were determined by pro rata allocation or any other method of
allocation that does not take into account the considerations described in this
Section 3.


3

--------------------------------------------------------------------------------




4.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.
5.    Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company, prior to the final disposition of a Proceeding, shall
advance all Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding by reason of Indemnitee’s Corporate Status within 20 days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, provided that a
determination has not been made by Independent Legal Counsel (as hereinafter
defined and who, for purposes of this Section 5, may be the regular counsel for
the Company) in written opinion that it is reasonably likely that the Indemnitee
has not met the applicable standards of conduct for indemnification. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined, by final judicial decision of a court of competent jurisdiction
from which there is no further right to appeal, that Indemnitee is not entitled
to be indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free.
6.    Procedures and Presumptions for Determination of Entitlement to
Indemnification. The parties agree that the following procedures and
presumptions shall apply, to the fullest extent permitted by law, in the event
of any question as to whether Indemnitee is entitled to indemnification under
this Agreement:
(a)        To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
(b)        Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by one of the following four methods: (1) by a majority
vote of the Disinterested Directors (as hereinafter defined), even though less
than a quorum, (2) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum,
(3) if there are no Disinterested Directors or if the Disinterested Directors so
direct, by Independent Legal Counsel in a written opinion to the Board, a copy
of which shall be delivered to the Indemnitee, or (4) if so directed by the
Board, by the stockholders of the Company. Notwithstanding anything herein
stated, if there has been a Change of Control, the determination shall be made
by Independent Legal Counsel.


4

--------------------------------------------------------------------------------




(c)        If the determination of entitlement to indemnification is to be made
by Independent Legal Counsel pursuant to Section 6(b) hereof, the Independent
Legal Counsel shall be selected as provided in this Section 6(c). The
Independent Legal Counsel shall be selected by the Board and approved by
Indemnitee, except that in the event that a Change of Control shall have
occurred, the Independent Legal Counsel shall be selected by Indemnitee.
Indemnitee may, within 10 days after such written notice of selection shall have
been given, deliver to the Company a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Legal Counsel so selected does not meet the requirements of
“Independent Legal Counsel” as defined in Section 11 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Legal Counsel. If a written objection is made and
substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If the determination
of entitlement to indemnification is to be made by Independent Legal Counsel
pursuant to Section 6(b) hereof and within 30 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 6(a)
hereof, no Independent Legal Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition the Court of Chancery of the
State of Delaware or other court of competent jurisdiction for resolution of any
objection that shall have been made by the Indemnitee to the Company’s selection
of Independent Legal Counsel and/or for the appointment as Independent Legal
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Legal Counsel under
Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Legal Counsel incurred by such Independent Legal Counsel
in connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Legal Counsel was
selected or appointed.
(d)        In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion. Neither the failure of the Company
(including by its directors or Independent Legal Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Legal Counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to a court
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
(e)        Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise (as hereinafter defined), including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise other than
Indemnitee in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an


5

--------------------------------------------------------------------------------




independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise, unless Indemnitee has knowledge
that makes such reliance unwarranted. In addition, the knowledge and/or actions,
or failure to act, of any director, officer, agent or employee of the Enterprise
other than Indemnitee shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion.
(f)        If the person, persons or entity empowered or selected under Section
6 to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within 60 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person, persons or entity making such
determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) of this Agreement and if (A) within 30 days after receipt by the
Company of the request for such determination, the Board or the Disinterested
Directors, if appropriate, resolve to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within 90 days after such receipt and such determination is made thereat, or (B)
a special meeting of stockholders is called within 30 days after such receipt
for the purpose of making such determination, and such meeting is held for such
purpose within 90 days after such receipt.
(g)        Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination. The Company shall use its reasonable
best efforts to ensure that any Independent Legal Counsel, member of the Board
or stockholder of the Company shall act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement. Any reasonable costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
(h)        The Company acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay,


6

--------------------------------------------------------------------------------




distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it shall
not be presumed that Indemnitee has been unsuccessful on the merits or otherwise
in such action, suit or proceeding. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner that Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.
7.    Remedies of Indemnitee.
(a)        In the event that (i) a determination is made pursuant to Section 6
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within 90 days after receipt by
the Company of the request for indemnification, or (iv) payment of
indemnification is not made within 30 days after a determination has been made
that Indemnitee is entitled to indemnification or after such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification. The Company shall not oppose Indemnitee’s
right to seek any such adjudication, although nothing stated herein shall
adversely affect the Company’s right to oppose Indemnitee’s right to
indemnification or advances of Expenses if a determination is made pursuant to
Section 6(b) of this Agreement or otherwise that Indemnitee is not entitled to
indemnification or advances of Expenses.
(b)        In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b). In any suit brought by Indemnitee to enforce a right to
indemnification or to an advancement of Expenses hereunder, or brought by the
Company to recover an advancement of Expenses pursuant to the terms of an
undertaking, the burden of proving that Indemnitee is not entitled to be
indemnified, or to such advancement of Expenses, shall be on the Company.
(c)        If a determination shall have been made pursuant to Section 6(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.


7

--------------------------------------------------------------------------------




(d)        In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of, this Agreement or any of the Constituent Documents, or to recover
under any directors’ and officers’ liability insurance policies maintained by
the Company, the Company shall pay on Indemnitee’s behalf, in advance, any and
all expenses (of the types described in the definition of Expenses in Section 11
of this Agreement) actually and reasonably incurred by Indemnitee in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses or insurance
recovery, unless a determination shall have been made pursuant to Section 6(b)
or otherwise of this Agreement that Indemnitee is not entitled to
indemnification, advancement of expenses or insurance recovery, in which event
the Company shall not be required to make such payments unless and until there
is a judicial adjudication that Indemnitee is so entitled.
(e)        The Company shall be precluded, to the extent permitted by law, from
asserting in any judicial proceeding commenced pursuant to this Section 7 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.
(f)        Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
8.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
(a)        The rights of indemnification and for advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Constituent Documents, any other agreement, a vote of stockholders, a resolution
of directors or otherwise (collectively, “Other Indemnity Provisions”). No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in any of the Other Indemnity Provisions, including by statute or
judicial decision, permits greater indemnification than would be afforded
currently under this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion of any right
or remedy hereunder, or otherwise, shall not prevent the concurrent assertion of
any other right or remedy.
(b)        For the duration of Indemnitee’s service as a [director] [officer] of
the Company, and thereafter for so long as Indemnitee shall be subject to any
Proceeding (or any proceeding commenced under Section 7 hereof) by reason of
Indemnitee’s Corporate Status, whether or not Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage


8

--------------------------------------------------------------------------------




available relative to the cost thereof) to continue to maintain in effect
policies of directors’ and officers’ liability insurance maintained by the
Company and Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors, if Indemnitee is a director, or of
the Company’s officers, if Indemnitee is an officer (and not a director) by such
policy. Upon request, the Company will provide to Indemnitee copies of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials. The Company shall give
prompt notice to the insurers of the commencement of a Proceeding to which
Indemnitee has been made a party or is a participant by reason of Indemnitee’s
Corporate Status in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of such policies.
(c)        In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action reasonably
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
(d)        The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
(e)        The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust or other Enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of expenses from such other
corporation, partnership, joint venture, trust or other Enterprise.
9.    Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other Enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any Proceeding (or any proceeding commenced under
Section 7 hereof) by reason of Indemnitee’s Corporate Status, whether or not
Indemnitee is acting or serving in any such capacity at the time any liability
or expense is incurred for which indemnification can be provided under this
Agreement. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors (including
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.
10.    Enforcement.


9

--------------------------------------------------------------------------------




(a)        The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.
(b)        This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.
11.    Definitions. For purposes of this Agreement:
(a)        A “Change of Control” of the Company shall mean:  
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of either (A) the then outstanding shares of common stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;
(ii)    the consummation of any merger or other business combination of the
Company, sale or lease of all or substantially all of the Company’s assets or
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own at least 60% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser or lessee of the Company’s assets or (C) both the surviving
corporation and the purchaser or lessee in the event of any combination of
Transactions; or
(iii)    within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a


10

--------------------------------------------------------------------------------




person who has expressed an intent to effect a Change of Control or engage in a
proxy or other control contest).
(b)        “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or is or was a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust or other Enterprise that such person is or was serving at the request of
the Company.
(c)        “Disinterested Director” means a director of the Company who is not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
(d)        “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust or other enterprise that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent.
(e)        “Expenses” shall include without limitation all attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding and any expenses of establishing a right to
indemnification or advancement under this Agreement. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.
(f)        “Independent Legal Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above and to fully indemnify such counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.
(g)        “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternative dispute mechanism, inquiry, judicial,
administrative or legislative hearing, investigation, or other proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, and whether civil, criminal, administrative or investigative,
or any other nature, in which Indemnitee was, is, or is threatened to be made, a
party or otherwise involved, by reason of the fact that Indemnitee is or was an
officer, director, employee, agent, or


11

--------------------------------------------------------------------------------




trustee of the Company, by reason of any action taken by Indemnitee or of any
inaction on Indemnitee’s part while acting in any such role, or by reason of the
fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent, or trustee of another corporation,
partnership, joint venture, trust or other Enterprise, including service with
respect to an employee benefit plan; in each case whether or not Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification or advancement can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by an Indemnitee pursuant to Section 7 of this Agreement
to enforce Indemnitee’s rights under this Agreement.
12.    Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision. In
the event any provision hereof conflicts with any applicable law, such provision
shall be deemed modified, consistent with the aforementioned intent, to the
extent necessary to resolve such conflict.
13.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
14.    Notice by Indemnitee; Defense of Claims.
(a)     Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter that is expected to be subject to indemnification covered
hereunder. The failure to so notify the Company shall not relieve the Company of
any obligation that it may have to Indemnitee under this Agreement or otherwise.
(b)     Defense of Claims. The Company shall be entitled to participate in the
defense relating to any Proceeding that may be subject to indemnification
hereunder at its own expense and, except as otherwise provided below, to the
extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense in any such Proceeding, the
Company shall not be liable to Indemnitee under this Agreement or otherwise for
any Expenses subsequently directly incurred by Indemnitee in connection with
Indemnitee’s defense in such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ its own legal counsel in such Proceeding, but all Expenses related to
such counsel incurred after notice from the Company of its assumption of the
defense shall be at Indemnitee’s own expense; provided, however, that if (i)
Indemnitee’s employment of its own legal counsel has been authorized by the
Company, (ii) Indemnitee has reasonably determined that there may be a conflict
of interest between Indemnitee and the Company in the defense of such
Proceeding, (iii) after a Change of Control, Indemnitee’s employment of its own
counsel has been approved by the Independent Legal Counsel or (iv) the Company
shall not in fact have employed counsel to assume the defense of such Proceeding
within 60 days of receipt of notice from Indemnitee, then


12

--------------------------------------------------------------------------------




in each such case Indemnitee shall be entitled to retain its own separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any such Proceeding) and all Expenses related to such separate
counsel shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the conclusion provided for in clause
(ii) of this Section 14(b). The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on, or disclosure obligation
with respect to, Indemnitee without Indemnitee’s written consent.
15.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) 5 days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) 1 day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:
(a)        To Indemnitee at the address set forth below Indemnitee’s signature
hereto.
(b)        To the Company at:


SUPERVALU INC.
P.O. Box 990
Minneapolis, Minnesota 55440
Attn: General Counsel


or to such other address as may have been furnished by notice to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.
16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile or electronic signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
17.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
18.    Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive


13

--------------------------------------------------------------------------------




jurisdiction of the Delaware Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any such action or proceeding in the Delaware Court,
and (iv) waive, and agree not to plead or to make, any claim that any such
action or proceeding brought in the Delaware Court has been brought in an
improper or inconvenient forum.


SIGNATURE PAGE TO FOLLOW


14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
 
COMPANY
 
 
SUPERVALU INC.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
INDEMNITEE


 
 
 
 
 
 
Name:
 
 
 
Address:


 
 
 
 
 
 
 
 
 
 
 
 
 





15